Citation Nr: 0210184	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  98-02 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran served on active duty from November 1962 to 
August 1966, to include a period of service in the Republic 
of Vietnam.

On file is a rating decision dated in April 1997 wherein 
entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicides was denied.

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO affirmed its denial of 
entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Peripheral neuropathy was not shown in service, disabling 
to a compensable degree during the first year following 
service, or for many years thereafter.

2.  There is no probative, competent medical evidence of 
record linking the post-service reported peripheral 
neuropathy to service on any basis.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
during such service as secondary to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A September 1962 report of medical examination for enlistment 
shows that the vascular and neurologic systems were normal.

A July 1965 report of medical examination shows that vascular 
and neurologic systems were normal.  The corresponding report 
of medical history shows the veteran indicated that he had 
never had neuritis, paralysis or nervous trouble or any sort.

The July 1966 report of medical examination for separation 
from service shows that the vascular and neurologic systems 
were normal.  The corresponding report of medical history 
shows the veteran indicated that he had never had neuritis, 
paralysis or nervous trouble or any sort.

The remainder of the veteran's available service medical 
records are negative for any symptoms associated with 
peripheral neuropathy.

The veteran's record of service (DD-214) shows his 
decorations include a Vietnam Service Medal.

Private medical records dated from February 1994 to January 
1997 show that in July 1996, the veteran reported having his 
fingers or toes go numb when in a fixed position for more 
than a few seconds.  In October 1996, he indicated that he 
continued to experience numbness and tingling intermittently.  
The diagnosis was peripheral neuropathy.

VA outpatient treatment records dated from June 1994 to 
January 1997, show that the veteran reported numbness in the 
hands and feet.


A VA vascular examination report dated in May 2001 shows that 
the veteran reported peripheral neuropathy in both hands and 
feet which had started approximately five to six years 
earlier, or possibly longer.  He was not sure if this was due 
to a neurological cause or a circulatory cause.   No 
diagnosis was provided as there was no vascular problem 
identified.

A  VA heart examination report dated in May 2001 shows that 
there was a diagnosis of coronary artery disease.  There was 
no mention of peripheral neuropathy.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as organic disease of the nervous system to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2001).


Herbicide Exposure

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2001).



A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Type II 
diabetes mellitus; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).


For the purposes of 38 C.F.R. § 3.309(e), the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolve within two years.  38 C.F.R. § 
3.309(e) Note 2 (2001).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2001).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).



Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Walla Walla, VA 
Medical Center, and private medical records from GEN, MD.  
The treatment records, including examination reports, have 
been obtained from the respective facilities and have been 
associated with the veteran's claims folder.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated the veteran's service medical 
records with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).  



In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2002)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the VCAA in the November 
2001 Supplemental Statement of the Case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  As such, the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, VA has met all obligations to the veteran under 
this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statement of the 
case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with a certain 
enumerated disease as set forth above subsequent to his last 
exposure to Agent Orange, a rebuttable presumption of service 
connection may be warranted.

The probative evidence demonstrates that the veteran is 
seeking entitlement to service connection for peripheral 
neuropathy.  Acute and subacute peripheral neuropathy are 
diseases for which presumptive service connection is 
available pursuant to 38 C.F.R. § 3.309(e).  Effective 
November 7, 1996, Public Law 102-4 was amended to include 
prostate cancer, along with acute and subacute peripheral 
neuropathy to the list of conditions which have been 
established as having a positive association with exposure to 
certain herbicides.  For the purpose of this law, the 
definition of acute and subacute peripheral neuropathy is 
transient peripheral neuropathy which was manifested within 
one year of the date of last exposure to an herbicide agent, 
and completely resolved within two years of the date of 
onset.  Chronic peripheral neuropathy was specifically 
identified as not having any relationship to prior exposure 
to the herbicide known as Agent Orange.

The medical evidence of record shows that the veteran has 
chronic peripheral neuropathy, which was first manifested 
several years following service.  Accordingly, as the veteran 
is not shown to have developed acute or subacute peripheral 
neuropathy within the meaning of 38 C.F.R. § 3.309(a), 
presumptive service connection on the basis of exposure to 
herbicides is not warranted.

The Board must also evaluate whether the veteran is entitled 
to service connection for peripheral neuropathy on a direct 
basis.  Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a 
veteran is entitled to service connection for a disorder 
present in service unless the disorder was noted in an 
examination report at the time of entrance into service, or 
clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was aggravated by it.  See 
Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 Vet. 
App. at 486.

The veteran's entrance examination report dated in September 
1962 is silent as to a history of any symptoms associated 
with peripheral neuropathy.  He is therefore presumed to have 
been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with peripheral neuropathy either prior to 
service, during his period of active service or to a 
compensable degree within one year following his separation 
therefrom.

Subsequent to active service, the first evidence of 
peripheral neuropathy is not until 1996, wherein he reported 
symptoms of intermittent numbness and tingling to his private 
physician.  There was no attribution of such to service.

The Board has considered VA and private medical records dated 
from February 1994 to November 2001.  There is no evidence of 
record that the veteran had peripheral neuropathy which, on 
the basis of competent medical evidence, has been linked to 
his period of active service.

The Board notes that the veteran has asserted that his 
peripheral neuropathy is the result of being exposed to Agent 
Orange for long periods of time during his period of service 
in the Republic of Vietnam.  However, there is no competent 
medical evidence of record associating any post service 
reported peripheral neuropathy with any such exposure 
experienced during his period of active service.  The 
veteran's self-report as to his current peripheral neuropathy 
being manifested either in service, within a year following 
separation, or as a result of exposure to herbicides is not 
competent medical evidence.



As a layperson, he has not shown that he is qualified to 
render a medical opinion regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any findings of 
peripheral neuropathy, thus there can be no nexus between a 
current disability and service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has peripheral neuropathy that is related to his 
period of active service.  Colvin, 1 Vet. App. at 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no disability for 
which the veteran may be awarded service connection on a 
presumptive basis.  

The competent medical evidence of record shows that the 
veteran did not have peripheral neuropathy until nearly 
thirty years following his separation from service, and there 
has been no link provided by a competent authority relating 
this disability to service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicides. See Gilbert, 1 Vet. 
App. at 53.



ORDER

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

